SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.
Appellant appeals from an order of the Southern District of New York (Berman, J.) denying his petition for a writ of habeas corpus. Appellant contends that he received ineffective assistance of counsel as a result of his attorney’s failure to obtain suppression of a statement made shortly before his arrest. The district court denied habeas relief and this appeal followed. We affirm for substantially the same reasons stated in the district court’s thoughtful and comprehensive opinion.
We have considered Appellant’s remaining arguments and conclude that they are without merit. Accordingly, for the reasons stated herein, the judgment of the district court hereby is AFFIRMED.